PER CURIAM.
Kenneth Izard appeals the summary denial of his motion to allow credit for jail time. The trial court denied the motion without an evidentiary hearing, and it failed to attach to its order portions of the record that refute Izard’s allegations. Accordingly, we reverse the summary denial of Izard’s motion and remand for further proceedings. If the trial court should summarily deny the motion again, it shall attach such portions of the record that conclusively refute Izard’s contentions. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
FRANK, A.C.J., and PARKER and ALTENBERND, JJ., concur.